Opinion by
Judge Pryor :
It is not necessary to discuss again the right of Mrs. Boyd to dower in the land, or rather the proceeds of the land sold by the creditors of her husband. It has been twice decided that she was entitled, and there must be an end to litigation.
The heirs and devisees of Spencer Boyd have received this money, and to the extent of assets they are liable. If all are not before the court some have received a sum sufficient to more than pay the appellant, and these parties should be required to pay and look to the other devisees for contribution. If Mrs. Boyd is enabled to assert this claim it is because of the action on the part,of Spencer Boyd’s representatives in refuting her right to dower in the original action.
The land sold to Wright & Jones for $16,028. The dower interest of Mrs. Boyd was one-third for life. The absolute value of her dower interest is $3,216. The question is: When is this sum to begin bearing interest? The claim 'of Mrs. Boyd was not properly asserted against these devisees until the 17th of March, 1876, and although the money ha:d been long since paid to- the representatives of Spencer Boyd, this dormant claim against the heirs and devisees ought not to be doubled by adding to it the accumulated interest, *549prior to March 17, 1876, when the claim was for the first time legitimately made against the devisees or their representatives. The $3,216 should bear interest from that date, March 17, 1876. A judgment on the return of the cause will be entered against the devisees or their representatives for the amount to the extent only of the assets had. The commissioner’s report shows what amount each devisee has received. If there.is any error as to the amount received by the devisees it may be referred for report on that branch. The amount to which the appellant is entitled must be regarded as settled.

Reid & Stone, A. Duvall, for appellant.


William Lindsay, N. P. Reid, J. S. Hunt, R. Gudgell & Son, for appellees.

■ Judgment reversed and cause remanded. The appellant is only to be charged for new record in taxing cost.